— In a medical malpractice action, defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Young, J.), dated July 9, 1982, as, in effect, granted plaintiffs’ motion to amend the summons to reflect the true names of three defendant physicians sued by fictitious names to the extent of permitting the amendment as to two of the doctors and directing that they be served with the amended summons. Order affirmed insofar as appealed from, with $50 costs and disbursements. The court did not err in granting an amendment of the summons to reflect the true names of Doctors Rebold and Messawer (CPLR 1024, 305, subd [c]). The doctors urged that the motion to amend should be denied since plaintiffs’ claims were in any case time barred against them. Their contention is without merit since they are united in interest with their employer, defendant County of Nassau, which was timely served (see Connell v Hayden, 83 AD2d 30, 46-49; Brock v Bua, 83 AD2d 61). Titone, J. P., Bracken, Niehoff and Rubin, JJ., concur.